 


109 HRES 414 IH: Condemning the imprisonment of Ali Akbar Ganji by the Government of Iran and the continuous violations of the fundamental human rights of the Iranian people by the Government of Iran.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 414 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Ros-Lehtinen (for herself and Mr. Lantos) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Condemning the imprisonment of Ali Akbar Ganji by the Government of Iran and the continuous violations of the fundamental human rights of the Iranian people by the Government of Iran. 
 
Whereas in April 2000, Mr. Ali Akbar Ganji was arrested after authoring several articles suggesting the involvement of senior Iranian officials, including former president Hashemi Rafsanjani and former intelligence minister Ali Fallahian, in an assassination campaign aimed against political dissidents and intellectuals in late 1998; 
Whereas Ali Akbar Ganji was again arrested for having taken part in an April 1998 conference in Berlin on Iranian legislative elections and democratic reforms and was sentenced to 10 years in prison and five years of internal exile in January 2001 but his sentence was subsequently reduced to six months in prison by an appeals court in May 2001; 
Whereas in July 2001 the Iranian Supreme Court overturned the appeals court ruling on technical grounds and sentenced Ali Akbar Ganji to six years in jail for threatening national security and propaganda against the institutions of the Islamic Republic of Iran; 
Whereas Ali Akbar Ganji is held incommunicado, reportedly in solitary confinement at the infamous Evin Prison, where he suffers from asthma and serious back problems and until recently had been denied access to adequate medical treatment; 
Whereas it is alleged that Ali Akbar Ganji has been beaten during his imprisonment and international human rights organizations remain concerned that he is at risk of being subjected to further torture or ill treatment; 
Whereas President George W. Bush has called for the Government of Iran to unconditionally release Ali Akbar Ganji and allow him access to medical assistance; 
Whereas the United States Congress has repeatedly expressed its condemnation of arbitrary and inhumane practices utilized by the Government of Iran in order to silence peaceful critics among its own people; 
Whereas the Iranian people aspire to democracy, civil, political, and religious rights, and the rule of law, as evidenced by anti-government demonstrations within Iran and by statements of numerous Iranian expatriates and dissidents; 
Whereas the Government of Iran exercises torture and cruel and inhuman punishment, including flogging, stoning, and the use of public hangings; 
Whereas judicial verdicts in Iran are often delivered without due process of law; 
Whereas the situation of freedom of expression in Iran continues to deteriorate as dissidents are arrested and detained without charge or trial solely for peaceful demonstrations and criticism of the authorities; and 
Whereas Ali Akbar Ganji, in particular, and the people of Iran, in general, deserve the support of the United States: Now, therefore, be it 
 
That— 
(1)the House of Representatives— 
(A)unequivocally condemns the imprisonment of Mr. Ali Akbar Ganji, a prisoner of conscience, by the Government of Iran, calls for his immediate release, and denounces the consistent pattern of gross violations of internationally recognized human rights by the Iranian regime; and 
(B)calls upon United States allies, the United Nations, and the international community to publicly condemn the Government of Iran for the continuing imprisonment of Ali Akbar Ganji and other violations of internationally recognized human rights; and 
(2)it is the sense of the House of Representatives that— 
(A)the Government of Iran should end all acts of harassment and arbitrary detention against all peaceful Iranian dissidents and human rights defenders and conform with the provisions of the Universal Declaration of Human Rights and all other international agreements and obligations to which Iran is a party; and 
(B)it should be the policy of the United States to support independent human rights dissidents and pro-democracy advocates in Iran and promote the emergence of a democratic form of government in Iran that will restore freedom to the Iranian people, abandon terrorism, abandon the development, proliferation, and possession of nuclear, biological, and chemical weapons, and live in peace and security with the international community.  
 
